


Exhibit 10.8

 

Best Buy

Fifth Amended and Restated

Deferred Compensation Plan

 

 

Effective January 1, 2009

 

--------------------------------------------------------------------------------


 

BEST BUY

FIFTH AMENDED AND RESTATED

DEFERRED COMPENSATION PLAN

 

Effective January 1, 2009

 

Purpose

 

The purpose of this Plan is to provide specified benefits to a select group of
management and highly compensated Employees and Directors who contribute
materially to the continued growth, development and future business success of
Best Buy Co., Inc., a Minnesota corporation, and its subsidiaries.  This Plan
shall be unfunded for federal income tax purposes and for purposes of Title I of
ERISA and, as to covered Employees, is described in Section 201 of Title I of
ERISA.

 

The Plan was initially adopted effective as of April 1, 1998.  The Plan was
amended and restated effective each of October 1, 1998, July 1, 1999 and
January 1, 2001, was amended effective January 1, 2003, and was last amended and
restated effective April 1, 2004.  The Plan is being amended and restated
effective January 1, 2009 to reflect the provisions of Section 409A of the Code
and Treasury Regulations thereunder.

 

ARTICLE 1

Definitions

 

For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:

 

1.1          “Account Balance” shall mean, with respect to a Participant, a
credit on the records of the Plan equal to the sum of (i) the Deferral Account
balance and (ii) the Company Contribution Account balance.  The Account Balance,
and any sub-account balance, shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant or Beneficiary pursuant to this Plan.  As and to the
extent necessary to reflect the time and form of payment elections, or other
provisions applicable to such amounts, Account Balances shall be separately
tracked and maintained by Plan Year.

 

1.2          “Administrator” shall have the meaning described in Article 10.

 

1.3          “Annual Deferral Amount” shall mean that percentage or amount of a
Participant’s Base Salary and Bonus or Directors Fees that a Participant timely
elects to defer for a Plan Year in accordance with Article 2.  In the event of a
Participant’s Retirement, Disability (if deferrals cease in accordance with
Article 2), Unforeseeable Financial Emergency (if deferrals cease in accordance
with Articles 2 and 3), death or a Termination of Employment prior to the end of
a Plan Year, such year’s Annual Deferral Amount shall be the actual amount
withheld for such period.

 

1

--------------------------------------------------------------------------------


 

1.4          “Base Salary” shall mean the annual cash compensation payable for
services performed as an Employee by a Participant during a Plan Year, excluding
bonuses, commissions, overtime, fringe benefits, stock options, relocation
expenses, incentive payments, non-monetary awards, directors fees and other
fees, automobile and other allowances, by a Participant, determined before
reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or non-qualified plans of an Employer;
provided, however, the Committee may allow on a Plan Year prospective basis
commissions (or similar items of recurring compensation) to be treated as Base
Salary with respect to individuals for whom such items represent the principal
component of basic compensation.

 

1.5          “Beneficiary” shall mean one or more individuals, trusts, estates
or other persons, designated in accordance with Article 7, that are entitled to
receive benefits under this Plan due to the death of a Participant.

 

1.6          “Beneficiary Designation” shall mean the form or other election
procedures established from time to time by the Committee for a Participant to
designate a Beneficiary.

 

1.7          “Board” shall mean the board of directors of the Company.

 

1.8          “Bonus” shall mean any cash compensation, not otherwise considered
Base Salary, payable for services performed as an Employee by a Participant, for
a performance period which is coincident with or begins in a Plan Year, under an
Employer’s short-term bonus and cash incentive plans calculated before reduction
for compensation voluntarily deferred or contributed by the Participant pursuant
to all qualified or non-qualified plans of any Employer.

 

1.9          “Change in Control” or “CIC” is any one of the following:

 

(i)            When a person, or more than one person acting as a group,
acquires (whether by merger, consolidation, purchase or otherwise) more than
fifty percent (50%) of the total fair market value or total voting power of the
Company’s stock;

 

(ii)           When a person, or more than one person acting as a group,
acquires within a twelve (12) month consecutive period, ending with the date of
the most recent stock acquisition, stock of the Company possessing at least
thirty percent (30%) of the total voting power of the Company’s stock;

 

(iii)          When a majority of the members of the Board is replaced within a
twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of such Board as constituted before such
appointment or election; or

 

(iv)          When a person, or more than one person acting as a group, acquires
within a twelve (12) month consecutive period assets from the Company or an
entity controlled by the Company that have a total gross fair market value equal
to seventy-five percent (75%) of the total fair market value of the assets of
the Company and all such entities.

 

2

--------------------------------------------------------------------------------


 

Once a person or group acquires stock meeting the thresholds set forth in
paragraphs (i) and (ii) immediately preceding, additional acquisitions of such
stock by that person or group shall be ignored in determining whether another
CIC has occurred.  Asset transfers between or among controlled entities as
determined before such transfers shall not be considered in applying paragraph
(iv) immediately preceding.

 

1.10        “Claimant” shall have the meaning described in Article 8.

 

1.11        “Code” shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time.

 

1.12        “Committee” shall mean the committee described in Article 12.

 

1.13        “Company” shall mean Best Buy Co., Inc., a Minnesota corporation,
and any successor to all or substantially all of the Company’s assets or
businesses.

 

1.14        “Company Contribution Account” shall mean (i) the Participant’s
Company Contribution Amount, plus or minus (ii) amounts credited or debited to
such account pursuant to Article 2, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to such
account.

 

1.15        “Company Contribution Amount” shall mean the amount, if any,
determined in accordance with Section 2.4 for a Plan Year.

 

1.16        “Deferral Account” shall mean (i) a Participant’s Annual Deferral
Amount, plus or minus (ii) amounts credited or debited to such account pursuant
to Article 2, less (iii) all distributions made to the Participant or his or her
Beneficiary pursuant to this Plan that relate to such account.

 

1.17        “Director” shall mean a non-employee member of the Board.

 

1.18        “Directors Fees” shall mean the annual cash retainer and committee
fees payable by the Company as compensation for serving on the Board, and such
other amounts available for deferral hereunder, if any, as are determined by the
Committee prior to the beginning of the applicable deferral period, calculated
before reduction for fees deferred hereunder or any other plan or program.

 

1.19        “Disabled” or “Disability” shall mean a physical or mental
condition, resulting from physical or mental sickness or injury, which prevents
the individual while an Employee or Director from engaging in any substantial
gainful activity, and which condition can be expected to last for a continuous
period of not less than six (6) months.

 

1.20        “Election Form and Plan Agreement” shall mean the annual enrollment
forms and procedures established from time to time by the Committee that a
Participant completes to indicate participation in the Plan for a Plan Year and
to make elections under the Plan.

 

1.21        “Employee” shall mean any individual who is a common law or
statutory employee and for whom the Employer pays Social Security taxes.  This
term shall not include individuals who

 

3

--------------------------------------------------------------------------------


 

are not treated as Employees for purposes of the Plan, even though they may be
so treated or considered under applicable law (e.g., individuals whom an
Employer treats as employees of a third party or as self-employed).

 

1.22        “Employer” is the Company and each other corporation or
unincorporated business which is a member of a controlled group of corporations
or a group of trades or businesses under common control (within the meaning of
Code Section 414(b) or (c)) which includes the Company, but with respect to
other business entities during only the periods of such common control with the
Company.

 

1.23        “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as it may be amended from time to time.

 

1.24        “Grandfathered Account Balance” shall have the meaning described in
Article 13.

 

1.25        “In-Service Distribution” shall mean the payout described in
Section 3.1.

 

1.26        “Key Employee” is an Employee who (i) at any time during that Key
Employee Measuring Period owns at least five percent (5%) of the stock (or
capital or profits interest) of an Employer, (ii) owns one percent (1%) of the
stock (or capital or profits interest) of an Employer and whose compensation
exceeds the dollar limit for such period described in Code Section 416(1)(iii),
or (iii) is an officer of an Employer and whose compensation exceeds the dollar
limit for such period described in Code Section 416(1)(i), as adjusted.  No more
than the lesser of fifty (50) employees and ten percent (10%) of all employees
shall be treated as officers for that period by reason of clause
(iii) immediately preceding.  In the event the number of officers exceeds such
number, the employees included in such number will be those with the highest
compensation for that period.

 

For purposes of this definition, compensation shall mean compensation as
determined in accordance with Treasury Regulation Section 1.415(c)-1(d)(2) and
shall take into account the items which made up Code Section 415 compensation
under the Company’s tax-qualified 401(k) plan; provided, however, compensation
for purposes of this definition (i) shall not include any items described in
Treasury Regulation Section 1.415(c)-2(g)(5)(ii) (e.g., salary or wages earned
abroad by an individual who is not a Participant and who is not a citizen or
resident of the United States) and (ii) no change to the definition of items
included or not included in Code Section 415 compensation under such 401(k) plan
shall take effect until the next Key Employee Measuring Period used to determine
a Key Employee.

 

1.27        “Key Employee Measuring Period” is the calendar year.

 

1.28        “Participant” shall mean an eligible Employee or Director who has
validly elected to participate hereunder and elected to defer amounts under the
Plan or who has been or is entitled to be allocated a Company Contribution
Amount, or both.  An individual who has become a Participant shall continue as a
Participant until the earlier of his or her death and the date his or her entire
Account Balances have been paid.

 

4

--------------------------------------------------------------------------------


 

1.29        “Plan” shall mean the Company’s Deferred Compensation Plan described
in this document and as it may be amended from time to time.  References to the
Plan by year, period or other date shall be to the Plan document as then in
effect.

 

1.30        “Plan Year” shall mean the calendar year.

 

1.31        “Pre-Retirement Survivor Benefit” shall mean the benefit described
in Article 6.

 

1.32        “Quarterly Installment Method” shall be a quarterly installment
payment over the number of quarters selected by the Participant in accordance
with this Plan, calculated as follows: The Account Balance of the Participant
shall be calculated as of the close of business on the last business day of the
quarter preceding the quarter for which the installment is being determined;
provided, however, for each of the four (4) consecutive quarterly installment
periods which begin with a January, such balance shall be calculated as of the
close of business as of a month-end in the immediately preceding quarterly
period.  Each quarterly installment for such year shall be calculated by
multiplying this balance by a fraction, the numerator of which is one, and the
denominator of which is the remaining number of quarterly payments due the
Participant as of the beginning of such year.  Each quarterly installment shall
be paid within sixty (60) days of the beginning of the applicable quarter. 
Unless the Committee determines otherwise, quarterly installment payments shall
be drawn on a pro-rata basis from each of the applicable Investment Funds used
to determine amounts to be credited or debited to the Participant’s Account
Balance pursuant to Article 2.  In no event, however, shall the amount payable
in all such installments exceed or be less than the Account Balance to which
such installments relate and any adjustment in amount necessary to achieve such
results shall be taken in order of the last installment to the earliest
installment.

 

1.33        “Retirement,” “Retire” or “Retired” shall mean a Termination of
Employment for any reason, other than death, on or after the attainment of age
sixty (60) in the case of an Employee, and on or after the attainment of age
seventy (70) in the case of a Director.

 

1.34        “Retirement Benefit” shall mean the benefit described in Article 4.

 

1.35        “Specified Employee” is a Participant who is a Key Employee for a
Key Employee Measuring Period, with such status as to that period becoming
effective as of April 1st next following such period and lasting until the
following April 1st.

 

1.36        “Termination Benefit” shall mean the benefit described in Article 5.

 

1.37        “Termination of Employment” shall mean the separation from service
as an Employee with all business entities that comprise the Employer, or the
cessation of services as a Director, for reasons other than death.  An
individual on a bona fide leave of absence shall be considered to have incurred
a Termination of Employment no later than the six (6) month anniversary of the
absence (twenty-nine (29) months in the event of an absence due to a
Disability); provided, however, such Termination shall not be considered to have
been incurred while and for the period the individual has the right by law or
agreement to return to employment with an Employer or serve as a Director upon
the expiration of the leave.  In the

 

5

--------------------------------------------------------------------------------


 

event an individual continues to render substantial services for an Employer as
an independent contractor, other than as a Director, immediately after ceasing
to be an Employee, no such Termination shall occur until such independent
contractor services cease.  The Committee may prescribe such rules as may be
appropriate to cover situations as to whether and when a reduction in hours
worked, an anticipated temporary assignment or the like shall be treated as a
Termination of Employment; provided, however, unless otherwise permissible under
Code Section 409A and Treasury Regulations thereunder, any such rules shall be
effective with respect to deferrals hereunder and other contributions for the
Plan Year which begins after the year such rules are adopted.

 

1.38        “Trust” shall mean one or more trusts established pursuant to that
certain Master Trust Agreement, dated as of April 1, 1998, between the Company
and the trustee named therein, as amended from time to time.

 

1.39        “Unforeseeable Financial Emergency” shall mean an unanticipated
emergency that is caused by an event beyond the control of the Participant that
would result in severe financial hardship to the Participant, and which cannot
be relieved through other reasonable means available to the Participant,
resulting from (i) a sudden and unexpected illness or accident of the
Participant or his or her spouse or a dependent of the Participant, (ii) a loss
of the Participant’s property due to casualty, or (iii) such other extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant, all as determined in the discretion of the Committee.

 

ARTICLE 2

Selection, Enrollment, Commencement of Participation

 

2.1          Selection by Committee.  As determined by the Committee in its
discretion, participation in the Plan shall be limited to Directors and a select
group of management and highly compensated Employees.

 

2.2          Enrollment Requirements.

 

(a)           General.  As a condition to participation, each eligible Employee
or Director shall complete an Election Form and Plan Agreement and comply with
such other procedures as the Committee may establish from time to time as
necessary for enrollment.

 

(b)           Base Salary.  An Employee may elect to defer hereunder his or her
Base Salary.  A Director may elect to defer his or her Director Fees.  Except as
otherwise provided here, to be effective for a Plan Year any such election shall
be made as of the time the Committee may prescribe but in no event later than
December 31 of the year immediately preceding the Plan Year during which the
Base Salary or Director Fees would be otherwise earned and paid.

 

(c)           Bonus Compensation.  An Employee may elect to defer hereunder his
or her Bonus.  Except as provided herein, to be effective for a Plan Year such
election shall be made

 

6

--------------------------------------------------------------------------------

 

as of the time the Committee may prescribe but in no event later than
December 31 of the year immediately prior to the Plan Year the Bonus is earned
or the performance period relative to the Bonus begins.

 

(d)                                 Participation During Plan Year.

 

(i)                               Initial Participation.  An Employee or
Director who first becomes eligible to participate in the Plan during a Plan
Year may elect, within thirty (30) days of becoming so eligible, to defer
hereunder (x) his or her Base Salary or Director Fees for that Plan Year earned
and paid after such election and (y) to the extent allowed by the Committee with
respect to the type or amount of bonus concerned, to defer hereunder his or her
eligible bonus for the incentive period coincident with or starting in that Plan
Year and earned and paid after such election.  In the event an individual’s
active participation in the Plan is cancelled pursuant to Section 2.3(c), or
such individual otherwise ceases to be such a participant, and subsequently the
individual is eligible to resume active participation in the Plan, then the
provision of this Section 2.1(d) shall apply only if (x) such resumption occurs
in a Plan Year after the Plan Year of cancellation and (y) the individual is
treated as a newly eligible Employee or Director under paragraph
(d)(ii) immediately following.

 

(ii)                            Former Participant.  An individual who has been
eligible to participate in the Plan, who loses such eligibility by reason of a
Termination of Employment or otherwise, and who again becomes eligible to
participate in the Plan in a later Plan Year, shall not be eligible to
participate in the Plan for purposes of authorizing an Annual Deferral Amount
for the Plan Year in which he or she again becomes so eligible unless he or she
(x) has not been eligible to make an Annual Deferral Amount election for two
(2) or more consecutive years or (y) has previously incurred a Termination of
Employment and been paid all benefits under the Plan after such Termination and
before again becoming eligible for the Plan.

 

(e)                                  Later Deferral Elections.  If and to the
extent allowed by the Committee, a deferral election with respect to Bonus
Compensation which is:

 

(i)                               performance-based compensation, may be made no
later than six (6) months before the end of the performance period, or

 

(ii)                            earned over a period of one (1) year or more and
which is subject to a substantial risk of forfeiture, no later than one (1) year
before the date such risk of forfeiture would lapse for reasons other than by
reason of the Employee’s death, Disability, or a CIC.

 

2.3                             Amount of Participant’s Annual Deferral Amount.

 

(a)                                  Deferral Elections.  At the time a
Participant elects an Annual Deferral Amount for a Plan Year, he or she shall
designate the rate or amount to be withheld from Base

 

7

--------------------------------------------------------------------------------


 

Salary, Bonus Compensation, and Director Fees as applicable.  Except as
described in Section 2.2 or in subsection (c) immediately following, once
elected, the Annual Deferral Amount shall be irrevocable with respect to the
covered compensation earned during the Plan Year or other period to which such
election applies.  No amount will be deferred under the Plan from such
compensation in the absence of a timely deferral election for a Plan Year.

 

(b)                                 Maximum Deferrals.  The maximum percentage
or amount of covered compensation which may be deferred hereunder by a
Participant for a Plan Year shall be established from time to time by the
Committee and may be expressed as a maximum amount or percentage.  Different
maximums may be applied to Base Salary and Bonus Compensation, or items of Bonus
Compensation, and Director Fees.  Such maximums shall be established before the
Plan Year to which they relate and shall apply throughout that year.

 

(c)                                  Intra-Year Cancellation of Deferrals.  In
the event a Participant becomes Disabled or, as directed by the Committee,
applies for and is granted cancellation of deferrals pursuant to Article 3.3,
additional deferrals on behalf of such Participant for the balance of the Plan
Year shall be cancelled.  The cancellation shall be effective as relevant no
later than two and one-half (2-1/2) months after the Participant becomes
Disabled or the second payroll period ending after the Committee approves the
distribution and directs the cancellation.

 

2.4                             Company Contribution Amount.

 

(a)                                  General.  For each Plan Year, the Company
may, but is not required to, credit any amount it desires to any Participant’s
Company Contribution Account under this Plan, which amount shall be for that
Participant the Company Contribution Amount for that Plan Year.  In no event,
however, shall any such contribution be in lieu of or otherwise in replacement
for an amount otherwise due to or on behalf of a Participant apart from the
Plan.  The amount so credited to a Participant may be smaller or larger than the
amount credited to any other Participant, and the amount credited to any
Participant for a Plan Year may be zero, even though one or more other
Participants receive a Company Contribution Amount for that Plan Year.  The
Company Contribution Amount, if any, shall be credited as of the date selected
by the Company.

 

(b)                                 Time and Form of Payment.  The Account
Balance attributable to a Company Contribution Account for a Plan Year shall be
paid upon the same events and in the same way and proportions as elected by the
Participant with respect to the Deferral Account for such year.  In the event no
such election is made, such balance shall be paid in a lump sum within sixty
(60) days after the end of the Plan Year in which the Participant dies or incurs
a Termination of Employment.

 

2.5                             Crediting and Debiting of Account Balances.  In
accordance with, and subject to, the rules and procedures that are established
from time to time by the Committee, amounts shall be

 

8

--------------------------------------------------------------------------------


 

credited or debited to a Participant’s Account Balance in accordance with the
following rules:

 

(a)                                  Election of Investment or Measurement
Funds.  A Participant, in connection with his or her commencement of
participation in the Plan, shall elect one or more investment funds as a
measurement to be used to determine the additional amounts to be credited or
debited to his or her Account Balance.  Commencing with the first day that
follows such commencement and continuing thereafter for each subsequent day in
which the Participant participates in the Plan, the Participant may elect to add
or delete one or more available investment funds or measures to be used to
determine the additional amounts to be credited or debited to his or her Account
Balance, or to change the portion of his or her Account Balance allocated to any
such fund. The Participant may change the percentage of a current year Deferral
and Company Contribution Accounts to be invested in each investment fund or
elect to have all or part of the Participant’s Account Balance from prior years
transferred among the investment funds at any time, or both.  Any such election
shall be effective as soon as administratively practicable after the election is
made.  Any such election shall continue in effect thereafter unless and until a
new election is made.

 

(b)                                 Proportionate Allocation.  In making an
election the Participant shall specify, in increments of one percentage point
(1%), the percentage of his or her Account Balance to be allocated to an
investment fund or measure.

 

(c)                                  Measurement Funds. The Participant may
elect one or more available investment or measurement funds made available for
this purpose, for the purpose of crediting or debiting additional amounts to his
or her Account Balance.  As necessary, the Committee may, in its discretion,
discontinue, substitute or add any such fund.  Each such action will take effect
as of a date determined by the Committee so long as such date is under the
circumstances reasonably after the date the Committee gives Participants advance
written notice of such change.

 

(d)                                 Crediting or Debiting Method.  The
performance of each elected investment or measurement fund (either positive or
negative) will be determined by the Committee, in its reasonable discretion,
based on the performance of such funds themselves.  A Participant’s Account
Balance shall be credited or debited on a business daily basis based on the
performance of such fund selected by the Participant, as determined by the
Committee in its discretion, as though a Participant’s Account Balance were
invested in such funds selected by the Participant, in the percentages
applicable to such day, at the closing price on such date.

 

(e)                                  No Actual Investment.  Notwithstanding any
other provision of this Plan that may be interpreted to the contrary, the funds
are to be used for measurement purposes only, and a Participant’s election of
any fund, the allocation to his or her Account Balance thereto, the calculation
of additional amounts and the crediting or debiting of such amounts to a
Participant’s Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in such fund.  Without
limiting the foregoing, a Participant’s Account Balance and any sub-account

 

9

--------------------------------------------------------------------------------


 

balance thereof shall at all times be a bookkeeping entry only and shall not
represent any investment made on his or her behalf by the Company, other
Employer or the Trust; the Participant shall at all times remain an unsecured
creditor of the Company or other Employer.

 

(f)                                    Participant’s Investment Elections.

 

(1)                                  General.  The availability of investment
funds for purposes of crediting or debiting additional amounts to Account
Balances is not a recommendation to designate a deemed investment in any such
investment fund.  The selection of deemed investments is solely the
responsibility of each Participant.  No officer, employee or other agent of the
Company or other Employer or the Trustee is authorized to advise or make any
recommendation concerning the selection of such funds and no such person is
responsible for determining the suitability or advisability of any such
selection.

 

(2)                                  Participant Responsibility.  Participants
shall be solely responsible for selecting, monitoring, and changing the
investment funds in or by which their Account Balances are invested.  Neither
the Company, other Employer, Committee member, nor the Administrator shall be
responsible for such investment decisions.  To the extent a Participant does not
affirmatively elect one or more investment funds with respect to his or her
Account Balance, he or she shall be deemed to have elected one or more funds
designated for this purpose by the Committee.

 

2.6                             Vesting.  A Participant shall be fully vested in
his or her Account Balance.

 

2.7                             Payment of Withholdings to Trustees or
Custodian.  Except as otherwise provided hereunder or unless otherwise directed
by the Committee, an Employer shall remit amounts withheld from Participants and
any Company Contribution Amount to the Trustee or other authorized custodian as
soon as administratively feasible after such amounts are withheld or otherwise
determined and payable.

 

ARTICLE 3

In-Service Distribution; Unforeseeable Financial Emergencies

 

3.1                             In-Service Distribution.  In connection with and
at the time of each Annual Deferral Amount election, a Participant may
irrevocably elect to receive a future In-Service Distribution from the Plan with
respect to all or a portion of such Deferral Account.  The In-Service
Distribution shall be a lump sum payment in an amount that is equal to the
portion of the Deferral Account for which the Participant has elected to receive
such distribution, adjusted as provided for in Section 2.5 to the time of such
distribution.  The In-Service Distribution shall be paid within the first sixty
(60) days of the Plan Year that begins two Plan Years after the end of the Plan
Year to which the Annual Deferral Amount relates or such later Plan Year as is
timely elected by the Participant.  By way of example, if the

 

10

--------------------------------------------------------------------------------


 

minimum two year In-Service Distribution is elected for Annual Deferral Amounts
that are deferred in the Plan Year commencing January 1, 2009, a minimum two
year In-Service Distribution would be payable during the sixty (60) day period
commencing January 1, 2012.

 

3.2                             Other Benefits Take Precedence Over In-Service
Distribution.  Should an event occur before the In-Service Distribution date
that triggers a benefit under Article 4, 5, or 6, the Deferral Account that is
subject to an In-Service Distribution election shall not be paid in accordance
with Section 3.1 but shall be paid in accordance with the other applicable
Article.

 

3.3                             Withdrawal Payout/Suspensions for Unforeseeable
Financial Emergencies.  If the Participant experiences an Unforeseeable
Financial Emergency, the Participant may petition the Committee to (i) cancel
any deferrals required to be made by a Participant or (ii) receive a partial or
full payout from the Plan, or both.  The payout shall not exceed the lesser of
the Participant’s Account Balance or the amount reasonably needed to satisfy the
Unforeseeable Financial Emergency.  If, subject to the discretion of the
Committee, the petition for a cancellation or payout, or both, is approved,
cancellation of deferrals shall take effect as described in Section 2.3(c)  and
any payout shall be made within sixty (60) days of the date of approval.

 

ARTICLE 4

Retirement Benefit

 

4.1                             Retirement Benefit.  A Participant who Retires
shall receive his or her Account Balance as a Retirement Benefit.

 

4.2                             Payment of Retirement Benefit.  In connection
with and at the time of each Annual Deferral Amount election, a Participant
shall irrevocably elect to receive the Retirement Benefit in a lump sum or in a
Quarterly Installment Method of twenty (20), forty (40) or sixty (60) quarters
and when such benefit shall be paid or shall commence to be paid.  If the
Participant’s Account Balance at the time of Retirement is less than $10,000,
the Retirement Benefit shall be paid in a lump sum notwithstanding the election
made; provided, however, the $10,000 threshold shall be based on the then
existing Account Balances for all years or other periods of participation,
including periods before 2005.  If a Participant does not affirmatively elect
otherwise, the Retirement Benefit shall be paid in a lump sum.  The lump sum
shall be paid, or installment payments shall commence, within the first sixty
(60) days after the last day of the Plan Year in which the Participant Retires
or, if otherwise allowed and affirmatively elected by the Participant, within
the first sixty (60) days of a later Plan Year designated by the Participant.

 

4.3                             Death Prior to Completion of Retirement
Benefit.  If a Participant dies after Retirement but before the Retirement
Benefit is paid in full, the Participant’s unpaid Retirement Benefit payments
shall continue and shall be paid to the Participant’s Beneficiary at the same
time and in the same form as that benefit would have been paid to the
Participant had the Participant survived, except as described in Section 4.4.

 

11

--------------------------------------------------------------------------------


 

4.4                             Specified Employees.  In the event the
Participant is a Specified Employee at Retirement, however, no lump sum shall be
paid and no Quarterly Installment Method shall commence earlier than the six
(6) month anniversary of the Retirement date.  In the case of a lump sum so
delayed, the Account Balance shall be paid in a lump sum within sixty (60) days
after such anniversary.  In the case of a Quarterly Installment Method where an
installment would be due within such six (6) months if the Participant were not
a Specified Employee, such installment shall be paid within sixty (60) days of
such anniversary and the remaining installments shall be paid as and when
otherwise due.  In the event the Specified Employee dies during such six
(6) months, Section 4.3 shall be applied as if the date of death was the six
(6) month anniversary.

 

ARTICLE 5

Termination Benefit

 

5.1                             Termination Benefit.  A Participant who
experiences a Termination of Employment which is not a Retirement shall receive
his or her Account Balance as a Termination Benefit.

 

5.2                             Payment of Termination Benefit.  In connection
with and at the time of each Annual Deferral Amount election, a Participant
shall irrevocably elect to receive the Termination Benefit in a lump sum or in a
Quarterly Installment Method of twenty (20) quarters and when such benefit shall
be paid or shall commence to be paid.  If the Participant’s Account Balance at
the time of Termination is less than $25,000, the Termination Benefit shall be
paid in a lump sum notwithstanding the election made; provided, however, the
$25,000 threshold shall be based on the then existing Account Balances for all
years or other periods of participation, including periods before 2005.  If a
Participant does not affirmatively elect otherwise, the Termination Benefit
shall be paid in a lump sum.  The lump sum shall be paid, or installment
payments shall commence, within the first sixty (60) days after the last day of
the Plan Year in which the Participant Terminates or, if otherwise allowed and
affirmatively elected by the Participant, within the first sixty (60) days after
the end of the month in which the Participant incurred a Termination of
Employment.

 

5.3                             Death Prior to Completion of Termination
Benefit.  If a Participant dies after Termination but before the Termination
Benefit is paid in full, the Participant’s unpaid Termination Benefit payments
shall continue and shall be paid to the Participant’s Beneficiary at the same
time and in the same form as that benefit would have been paid to the
Participant had the Participant survived, except as described in Section 5.4.

 

5.4                             Specified Employees.  In the event the
Participant is a Specified Employee at such Termination, however, no lump sum
shall be paid and no Quarterly Installment Method shall commence earlier than
the six (6) month anniversary of such Termination date.  In the case of a lump
sum so delayed, the Account Balance shall be paid in a lump sum within sixty
(60) days after such anniversary.  In the case of a Quarterly Installment Method
where an installment would be due within such six (6) months if the Participant
were not a Specified Employee, such installment shall be paid within sixty (60)
days of such anniversary and the remaining installments shall be paid as and
when otherwise due.  In the event the Specified

 

12

--------------------------------------------------------------------------------


 

Employee dies during such six (6) months, Section 5.3 shall be applied as if the
date of death was the six (6) month anniversary.

 

ARTICLE 6

Pre-Retirement Survivor Benefit

 

6.1                             Pre-Retirement Survivor Benefit.  The
Participant’s Beneficiary shall receive a Pre-Retirement Survivor Benefit equal
to the Participant’s Account Balance if the Participant dies before he or she
incurs a Termination of Employment.

 

6.2                             Payment of Pre-Retirement Survivor Benefit.  In
connection with and at the time of each Annual Deferral Amount election, a
Participant shall irrevocably elect whether the Pre-Retirement Survivor Benefit
shall be received by his or her Beneficiary in a lump sum or in a Quarterly
Installment Method of twenty (20) or forty (40) quarters.  If the Participant’s
Account Balance at the time of his or her death is less than $25,000, payment of
the Pre-Retirement Survivor Benefit shall be made in a lump sum; provided,
however, the $25,000 threshold shall be based on the then existing Account
Balances for all years or other periods of participation, including periods
before 2005.  If a Participant does not affirmatively elect otherwise, the
Pre-Retirement Survivor Benefit shall be paid in a lump sum.  The lump sum shall
be paid, or installment payments shall commence, within the first sixty (60)
days after the last day of the Plan Year in which the Participant dies or, if
otherwise allowed and affirmatively elected by the Participant, within the first
sixty (60) days of a later Plan Year designated by the Participant.

 

ARTICLE 7

Beneficiary Designation

 

7.1                             Beneficiary.  Each Participant shall have the
right to designate his or her Beneficiary (both primary as well as contingent)
to receive any benefits payable under the Plan to a Beneficiary upon the death
of a Participant.  The Beneficiary designated under this Plan may be the same as
or different from the Beneficiary designation under any other plan of an
Employer in which the Participant participates.

 

7.2                             Beneficiary Designation; Change; Spousal
Consent.  A Participant shall designate his or her Beneficiary by completing and
signing the Beneficiary Designation Form, and returning it to the Committee.  A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s rules and procedures for such purposes, as in effect from time
to time.  If the Participant names someone other than his or her spouse as a
Beneficiary of at least fifty percent (50%) of the Participant’s benefits,  a
spousal consent, in the form designated by the Committee, must be signed by that
Participant’s spouse and returned to the Committee.  Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be cancelled.  The Committee shall be

 

13

--------------------------------------------------------------------------------


 

entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted prior to his or her death.

 

7.3                             Acknowledgment.  No designation or change in
designation of a Beneficiary shall be effective until received and acknowledged
by the Committee.

 

7.4                             No Beneficiary Designation.  If a Participant
fails to designate a Beneficiary if all designated Beneficiaries predecease the
Participant or die prior to complete distribution of the Participant’s benefits,
then the Participant’s designated Beneficiary shall be deemed to be his or her
surviving spouse.  If the Participant has no surviving spouse, the benefits
remaining under the Plan shall be payable to the executor or personal
representative of the Participant’s estate.

 

7.5                             Doubt as to Beneficiary.  If and to the extent
the Committee has any reasonable doubt or a dispute exists as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause such payments to be suspended
or otherwise sequestered until such matter is resolved to its satisfaction.

 

7.6                             Crediting and Debiting Account Balances.  After
the death of a Participant, a Beneficiary shall be entitled to exercise the
rights under the Plan of a Participant who has incurred a Termination of
Employment (e.g., direct investments as described in Section 2.5) as and to the
extent prescribed by the Committee and to the extent of the Account Balance
payable to such Beneficiary.

 

ARTICLE 8

Claims Procedures

 

8.1                             Presentation of Claim.  Any Participant or
Beneficiary of a deceased Participant (such Participant or Beneficiary being
referred to below as a “Claimant”) may deliver to the Committee a written claim
for a determination with respect to the amounts distributable to such Claimant
from the Plan.  If such a claim relates to the contents of a notice received by
the Claimant, the claim must be made within sixty (60) days after such notice
was received by the Claimant.  All other claims must be made within one hundred
eighty (180) days of the date on which the event that caused the claim to arise
occurred.  The claim must state with particularity the determination desired by
the Claimant.

 

8.2                             Notification of Decision.  The Committee shall
consider a Claimant’s claim within a reasonable time, and shall notify the
Claimant in writing:

 

(a)                                  that the Claimant’s requested determination
has been made, and that the claim has been allowed in full; or

 

(b)                                 that the Committee has reached a conclusion
contrary, in whole or in part, to the Claimant’s requested determination, and
such notice must set forth in a manner calculated to be understood by the
Claimant:

 

14

--------------------------------------------------------------------------------


 

(i)                                     the specific reason(s) for the denial of
the claim, or any part of it;

 

(ii)                                  specific reference(s) to pertinent
provisions of the Plan upon which such denial was based;

 

(iii)                               a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary; and

 

(iv)                              an explanation of the claim review procedure
set forth in Section 12.3 below.

 

8.3                             Review of a Denied Claim.  Within sixty (60)
days after receiving a notice from the Committee that a claim has been denied,
in whole or in part, a Claimant (or the Claimant’s duly authorized
representative) may file with the Committee a written request for a review of
the denial of the claim.  Thereafter, but not later than thirty (30) days after
the review procedure began, the Claimant (or the Claimant’s duly authorized
representative):

 

(a)                                  may review pertinent documents;

 

(b)                                 may submit written comments or other
documents; and/or

 

(c)                                  may request a hearing, which the Committee,
in its discretion, may grant.

 

8.4                             Decision on Review.  The Committee shall render
its decision on review promptly, and not later than sixty (60) days after the
filing of a written request for review of the denial, unless a hearing is held
or other special circumstances require additional time, in which case the
Committee’s decision must be rendered within one hundred twenty (120) days after
such date.  Such decision must be written in a manner calculated to be
understood by the Claimant, and it must contain to the extent reasonably
possible:

 

(a)                                  specific reasons for the decision;

 

(b)                                 specific reference(s) to the pertinent Plan
provisions upon which the decision was based; and

 

(c)                                  such other matters as the Committee deems
relevant.

 

8.5                             Subsequent Action; Mandatory Arbitration.

 

(a)                                  Subsequent Action.  A Claimant’s compliance
with the foregoing provisions of this Article 8 is a mandatory prerequisite to a
Claimant’s right to commence any subsequent action with respect to any claim for
benefits under this Plan.

 

(b)                                 Mandatory Arbitration.  Any controversy or
claim arising out of or relating to this Plan shall be resolved by arbitration
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association.  Arbitration shall be by a single arbitrator experienced in the
matters at issue and selected by the parties in accordance with the Commercial
Arbitration Rules of the American Arbitration

 

15

--------------------------------------------------------------------------------


 

Association.  The arbitration shall be held in such place in Minneapolis,
Minnesota, as may be specified by the arbitrator (or any place agreed to by the
parties and the arbitrator).  The decision of the arbitrator shall be final and
binding as to any matters submitted under this Article 8; provided, however, if
necessary, such decision may be enforced in any court having jurisdiction over
the subject matter or over any of the parties to this Plan.  All costs and
expenses incurred in connection with any such arbitration proceeding (including
reasonable attorneys’ fees) shall be borne by the party against which the
decision is rendered.  If the arbitrator’s decision is a compromise, the
determination of which party or parties bears the costs and expenses incurred in
connection with such arbitration proceeding shall be made by the arbitrator on
the basis of the arbitrator’s assessment of the relative merits of the parties’
positions.

 

ARTICLE 9

Establishment of The Trust

 

9.1                             Establishment and Funding of the Trust. The
Company shall establish the Trust. Except as otherwise provided in the Plan, the
Company shall at least annually transfer or cause to be transferred over to the
Trust such assets as the Company determines, in its discretion, are necessary to
provide, on a present value basis, for its respective future liabilities created
with respect to the Account Balances for all periods prior to the transfer,
taking into consideration the value of the assets in such Trust at the time of
the transfer; provided, however, an Employer shall be entitled to offset or
reduce the amount to be so transferred to the Trust by any unreimbursed benefit
or expense payments made by the Employer from its funds which such benefit or
expense payments were otherwise payable from the Trust.

 

9.2                             Interrelationship of the Plan and the Trust. 
The provisions of the Plan shall govern the rights of a Participant to receive
distributions pursuant to the Plan.  The provisions of the Trust shall govern
the rights of the Company, the Participants, and the creditors of the Company
and, where applicable, creditors of Employers other than the Company, to the
assets transferred to the Trust.  Except as inconsistent with the provisions of
Sections 10.1(b) and 12.6(b), with such provisions applied by substituting the
Trust for the Plan in such sections, the terms and provisions of the Trust
agreement shall control in case of a conflict between such terms and provisions
and the terms and provisions of the Plan.

 

9.3                             Distributions From the Trust.  The Company’s and
other Employer’s obligations under the Plan may be paid or otherwise satisfied
with assets of the Trust and any such payment or satisfaction shall reduce the
Company’s or other Employer’s obligations under the Plan in the same amount.

 

16

--------------------------------------------------------------------------------

 

ARTICLE 10

Administration

 

10.1        Committee Duties.

 

(a)           General.  Except as otherwise provided in this Article 10, this
Plan shall be administered by a Committee which shall consist of the Board, or
such Committee as the Board shall appoint.  Members of the Committee may be
Participants under this Plan.  The Committee shall have the exclusive
responsibility for or to direct the general administration and operation of the
Plan and the power to take any action necessary or appropriate to carry out such
responsibilities.  In addition, the Committee shall provide generally for the
operation of the Plan and be a liaison between Employers to assure uniform
procedures as appropriate.  The duties of the Committee shall include, but not
be limited to, the following:

 

(i)            to prescribe, require and use appropriate forms;

 

(ii)           to formulate, issue and apply rules and regulations;

 

(iii)          to prepare and file reports, notices and any other documents 
relating  to the Plan which may be required by law;

 

(iv)          to interpret and apply the provisions of the Plan;

 

(v)           to authorize and direct benefit payments.

 

In exercising such powers and duties, and other powers and duties granted under
the Plan or Trust to the Committee, the Committee is granted such discretion as
appropriate or necessary to carry out the duties and powers so delegated.  This
discretion necessarily follows from the fact that the Plan, the Trust and
related documents do not, and are not intended to, prescribe all rules necessary
to administer the Plan or anticipate all circumstances or events which may arise
in the course of such administration.

 

(b)           Code Section 409A.  The Plan shall be administered, and the
Committee shall exercise its discretionary authority under the Plan, in a manner
consistent with Code Section 409A and Treasury Regulations thereunder.  Any
permissible discretion to accelerate or defer a Plan payment under such
Regulations, the power to exercise which is not otherwise assigned under the
Plan, shall be exercised by the Committee.  In the event the matter over which
such discretion may be exercised relates to a Committee member, or such member
is otherwise unable to objectively exercise such discretion, such member shall
not take part in the deliberations and decisions regarding that matter.

 

(c)           Allocation to Participating Employers.  To the extent practicable
and necessary, the Committee shall provide for an accounting of the Trust assets
in such manner as will permit the accurate allocation of Account Balances or
parts thereof, including the deemed investment earnings and losses attributable
thereto, to the relevant Employer.

 

17

--------------------------------------------------------------------------------


 

The Committee shall provide to each Employer all information necessary to permit
each such Employer to prepare any reports or tax filings which may be required
by reason of its status as an Employer.

 

10.2        Administration Upon Change In Control.

 

(a)           General.  For purposes of this Plan, the Committee, or an
independent third party administrator appointed by the Committee, shall be the
“Administrator” at all times prior to the occurrence of a Change in Control. 
Upon and within one hundred twenty (120) days after a Change in Control, the
individuals who comprised the Committee immediately prior to the Change in
Control (whether or not such individuals are members of the Committee following
the Change in Control) may, by written consent of a majority of such
individuals, appoint an independent third party administrator, and such
independent third party administrator shall have the power and authority
reserved to the Committee hereunder except as otherwise provided.  The
Administrator shall have the discretionary power to determine all questions
arising in connection with the administration of the Plan and the interpretation
of the Plan and Trust including, but not limited to benefit entitlement
determinations; provided, however, upon and after the occurrence of a Change in
Control, the Administrator shall have no power to direct the investment of Plan
assets or assets of the Trust or select any investment manager or custodial firm
for the Plan or Trust.  Upon and after the occurrence of a Change in Control,
the Company shall pay all reasonable administrative expenses and fees of the
Administrator and supply full and timely information to the Administrator or all
matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the date of
circumstances of the Retirement, Disability, death or Termination of Employment
of the Participants, and such other pertinent information as the Administrator
may reasonably require.  In the event the individuals who comprised the
Committee immediately prior to the Change in Control appoint an independent
third party administrator upon or after the Change in Control, the Administrator
may be terminated (and a replacement appointed) thereafter only with the written
consent of the majority of those Participants (or Beneficiaries for those
Participants who are then deceased), per capita, who have an interest in the
Plan on the date of such termination.

 

(b)          Change in Control.  Solely for the purpose of applying this
Section 10.2, a Change in Control shall have the same meaning as such phrase has
under the Trust.

 

10.3        Agents.  In the administration of this Plan, the Committee and
Administrator may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit (including acting through a duly appointed
representative) and may from time to time consult with counsel who may be
counsel to any Employer.

 

10.4        Binding Effect of Decisions.  The decision or action of the
Committee and Administrator with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated

 

18

--------------------------------------------------------------------------------


 

hereunder shall be final and conclusive and binding upon all persons having any
interest in the Plan.

 

10.5        Indemnity.  The Company shall indemnify and hold harmless the
ex-CEO, the members of the Committee, and the Administrator, and any employee or
other agent to whom the duties of the Committee or Administrator may be
delegated, against any and all claims, losses, damages, expenses or liabilities
arising from any action or failure to act with respect to this Plan, except in
the case of gross negligence or willful misconduct by such person.

 

10.6        Employer Information.  The Company and each Employer shall supply
full and timely information to the Committee or Administrator on all matters
relating to the compensation of its Participants, the date and circumstances of
the Retirement, Disability, death or Termination of Employment of its
Participants, and such other pertinent information as the Committee or
Administrator may reasonably require to administer the Plan.

 

ARTICLE 11

Termination, Amendment or Modification

 

11.1        Termination.

 

(a)           General.  Although the Company anticipates that it will continue
the Plan for an indefinite period of time, there is no guarantee that the
Company will continue the Plan or will not terminate the Plan at any time in the
future.  Accordingly, the Company reserves the right to discontinue its
sponsorship of the Plan or to suspend or terminate the Plan at any time with
respect to any or all of the participating Employees and Directors.  Except as
otherwise provided or allowed for herein, however, such action shall not cancel
an Annual Deferral Amount election for the year of such suspension or
Termination or accelerate or defer the payment (determined without regard to
such suspension or termination) of Account Balances.

 

(b)           Change in Control.  Upon or effective with a Change in Control,
the Plan shall be terminated effective no later than the end of the Plan Year in
which such event occurs and, to the extent and manner allowed under Code
Section 409A and Treasury Regulations thereunder, all Account Balances of
affected Participants remaining at the final liquidation of the Plan and Trust
shall be paid in a lump sum notwithstanding the payment elections made by
Participants.  To the extent such liquidation and acceleration of payment is not
so possible, however, Account Balances shall be paid at the times and in the
manner otherwise provided under the Plan.

 

11.2        Amendment.  The Company may, at any time, amend or modify the Plan
in whole or in part; provided, however, that no such amendment shall (i) reduce
the value of a Participant’s Account Balance determined as if the Participant
had experienced a Termination of Employment as of the effective date of the
amendment or modification, (ii) adversely affect any benefits to which a
Participant or Beneficiary has become entitled as of the date of the amendment
or modification, or (iii) amend or modify substantively this Section 11.2 or

 

19

--------------------------------------------------------------------------------


 

Section 10.2 coincident with or after a Change in Control, no matter when such
amendment or modification is otherwise purportedly effective.

 

ARTICLE 12

Miscellaneous

 

12.1        Non-Guarantee of Employment.  Nothing contained in this Plan shall
be construed as a contract of employment or other service between an Employer
and a Participant, or as a right of any Participant to be continued in the
employment or service of an Employer, or as a limitation on the right of an
Employer to discharge any Participant with or without notice or with or without
cause.

 

12.2        Rights to Trust Asset.  No Participant or any other person shall
have any right to, or interest in, any part of the Trust assets upon Termination
of employment or otherwise, except as otherwise provided under the Plan.  If the
assets of the Trust are insufficient to pay a Participant’s benefits, the
Participant’s Employer shall pay any such amounts from its other general
assets.  If such Employer does not timely pay such benefits, the sole recourse
of a claimant Participant or Beneficiary shall be against such Employer and
neither the Company nor any other Employer shall be responsible to pay or
provide for the payment of such benefits or liable for the nonpayment thereof.

 

12.3        Suspension of Rules.

 

(a)           Federal Securities and Other Laws.  Notwithstanding anything in
the Plan to the contrary, and to the extent and for the time reasonably
necessary to comply with federal securities laws (or other applicable laws or
regulations), deferrals, Participant investment-direction, and payment dates and
forms under the Plan may be suspended, changed, or delayed as necessary to
comply with such laws or regulations; provided, however, any payments so delayed
shall be paid to the Participant or Beneficiary as of the earliest date the
Committee determines that such payment will not cause a violation of any such
laws or regulations.

 

(b)           Section 162(m).  If the Committee reasonably determines that a
scheduled payment of benefits under the Plan will not be deductible by an
Employer by reason of Code Section 162(m), it shall suspend all such payments to
the extent not so deductible.  Payments so suspended shall be paid within sixty
(60) days after the affected Participant dies or incurs a Termination of
Employment; provided, however, if the Participant is a Specified Employee when
he or she incurs a Termination of Employment, payments suspended pursuant to
this subsection shall be paid as described in Section 4.4 or 5.4, as the case
may be, as if the amounts so suspended were payable as a lump sum on the date of
such Termination.

 

(c)           Offset for Amounts Due.  A Participant’s Account Balance may be
reduced by one or more offsets to repay any amounts then due and owing to an
Employer, unless another means of repayment is agreed to by the Committee. 
Except for the right to

 

20

--------------------------------------------------------------------------------


 

immediate offset for an amount up to $5,000, or such higher amount as allowed by
Treasury Regulations or other directives under or related to Code Section 409A,
the Account Balance shall not be so offset before it is otherwise scheduled to
be paid to the Participant or Beneficiary and the amount then offset shall not
exceed the amount that would be otherwise so paid.

 

12.4        Requirement of Proof.  In discharging their duties and
responsibilities under the Plan, the Committee or other individual may require
proof of any matter concerning this Plan, and no person shall acquire any rights
or be entitled to receive any benefits under this Plan until such proof is
furnished.

 

12.5        Non-Alienation and Taxes.

 

(a)           General.  Except as otherwise expressly provided herein or as
otherwise required by law, no right or interest of any Participant or
Beneficiary in the Plan and the Trust shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, attachment,  garnishment, execution, levy, bankruptcy, or any other
disposition of any kind, either voluntary or involuntary, prior to actual
receipt of payment by the person entitled to such right or interest under the
provisions hereof, and any such disposition or attempted disposition shall be
void.

 

(b)           Tax Withholdings.

 

(1)           General.  Benefits earned under the Plan and payment of such
benefits shall be subject to tax reporting and withholding as required by law
and the amount of such withholding may be determined by treating such benefits
as being in the nature of supplemental wages.  If tax withholdings must be made
before such benefits are paid to a Participant or Beneficiary (e.g., FICA taxes
on deferrals), they shall be made from other wages paid to such individual apart
from the Plan to the extent reasonably possible; provided, however, if such
other wages are insufficient for that purpose, the withholdings shall be made
from and reduce deferrals or other contributions, as applicable, for the
individual concerned or, if no such contributions are available, the relevant
Employer shall advance the withholdings, the appropriate Account Balance of the
individual concerned shall be reduced in the same amount, and upon the direction
of the Committee the Trustee or other custodian shall remit to the Employer an
amount equal to such reduction.

 

(2)           Tax Consequences.  Neither the Company nor any other Employer
represents or guarantees that any particular federal, foreign, state or local
income, payroll, or other tax consequence will result from participation in this
Plan or payment of benefits under the Plan.

 

12.6        Savings Clause.

 

(a)           General.  If any term, covenant, or condition of this Plan, or the
application thereof to any person or circumstance, shall to any extent be held
to be invalid or

 

21

--------------------------------------------------------------------------------


 

unenforceable, the remainder of this Plan, or the application of any such term,
covenant, or condition to persons or circumstances other than those as to which
it has been held to be invalid or unenforceable, shall not be affected thereby,
and, except to the extent of any such invalidity or unenforceability, this Plan
and each term, covenant, and condition hereof shall be valid and shall be
enforced to the fullest extent permitted by law.

 

(b)           Section 409A.  If any term, covenant, or condition of this Plan,
or the application thereof to any person or circumstance, shall be considered
not to be in compliance with Code Section 409A and Treasury Regulations
thereunder, such as would cause all or part of the Participant’s Account Balance
to be currently taxable under such provisions, then such term, covenant,
condition or application shall be considered modified to the extent necessary to
achieve its design and purpose and without such noncompliance or stricken if
such modification is not reasonably possible.

 

12.7        Facility of Payment.  If the Committee shall determine a Participant
or Beneficiary entitled to a distribution hereunder is incapable of caring for
his or her own affairs because of illness or otherwise, it may direct any
distribution from such Participant’s Account Balances be made, in such shares as
it shall determine, to the spouse, child, parent or other blood relative of such
Participant or Beneficiary, or any of them, or to such other person or persons
as the Committee may determine, until such date as it shall determine such
incapacity no longer exists; provided, however, the exercise of this discretion
shall not cause an acceleration or delay in the time of payment of Plan benefits
except to the extent, and only for the duration of, the time reasonably
necessary to resolve such matters or otherwise protect the interests of the
Plan.  The Committee shall be under no obligation to see to the proper
application of the distributions so made to such person or persons and any such
distribution shall be a complete discharge of any liability under the Plan to
such Participant or Beneficiary, to the extent of such distribution.

 

12.8        Requirement of Releases.  If, in the opinion of the Committee, any
present or former spouse or dependent of a Participant or other person shall by
reason of the law of any jurisdiction appear to have any bona fide interest in
Plan benefits that may become payable to a Participant or with respect to a
deceased Participant, or otherwise has asserted such a claim, the Committee may
direct such benefits be withheld pending receipt of such written releases as it
deems necessary to prevent or avoid any conflict or multiplicity of claims with
respect to the payment of such benefits, but only to the extent and for the
duration reasonably necessary to resolve such matters or otherwise protect the
interests of the Plan.

 

12.9        Board Action.  Any action which is required or permitted to be taken
by the Board of Directors of the Company under the Plan may be taken by the
Compensation Committee of such Board or any other authorized committee of such
Board.

 

12.10      Computational Errors.  In the event mathematical, accounting, or
similar errors are made in processing or paying a benefit under the Plan,  the
Committee may make such equitable adjustments as it deems appropriate (which may
be retroactive) to correct such errors.

 

22

--------------------------------------------------------------------------------


 

12.11      Communications.  The Committee shall prescribe such forms of
communication, including forms for benefit application and the like, with
respect to the Plan and Fund as it deems appropriate.  Except as otherwise
prescribed by such persons or otherwise provided by applicable law or
regulation, any such communication and assent or consent thereto may be handled
by electronic means.

 

12.12      Terms.  Whenever any words are used herein in the masculine, they
shall be construed as though they were in the feminine in all cases where they
would so apply; and whenever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.

 

12.13      Captions.  The captions of the articles, sections and paragraphs of
this Plan are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.

 

12.14      Governing Law.  Subject to ERISA, the provisions of this Plan shall
be construed and interpreted according to the internal laws of the State of
Minnesota without regard to its conflicts of laws principles.

 

12.15      Notice.  Any notice or filing required or permitted to be given to
the Committee under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 

 

Best Buy Co., Inc.

 

Office of the General Counsel

 

7601 Penn Avenue South

 

Richfield, MN 55423

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant or other
Claimant under this Plan shall be sufficient if in writing and hand-delivered,
or sent by mail, to the last known address of such person.

 

12.16      Successors.  The provisions of this Plan shall bind and inure to the
benefit of the Company and other Employers and their respective successors and
assigns, and to the Participants and their Beneficiaries.

 

12.17      Spouse’s Interest.  The interest in the benefits hereunder of a
spouse of a Participant who has predeceased the Participant shall automatically
pass to the Participant and shall not be transferable by such spouse in any
manner, including but not limited to such spouse’s will, nor shall such interest
pass under the laws of intestate succession.

 

12.18      Insurance.  The Company, on its own behalf or on behalf of other
Employers, in its discretion, may apply for and procure insurance on the life of
the Participant, in such amounts and in such forms as the trustees may choose. 
The Company or the trustees of the

 

23

--------------------------------------------------------------------------------


 

Trust, as the case may be, shall be the sole owner and beneficiary of any such
insurance.  The Participant shall have no interest whatsoever in any such policy
or policies, and at the request of the Company shall submit to medical
examinations and supply such information and execute such documents as may be
required by the insurance company or companies to whom the Company has applied
for insurance.

 

12.19      Legal Fees To Enforce Rights After Change in Control.  The Company is
aware that upon the occurrence of a Change in Control, the Board or the board of
directors of a Participant’s Employer (which might then be composed of new
members) or a shareholder of the Company or the Participant’s Employer, or of
any successor corporation might then cause or attempt to cause the Company, the
Participant’s Employer or such successor to refuse to comply with its
obligations under the Plan and might cause or attempt to cause the Company or
the Participant’s Employer to institute, or may institute, litigation seeking to
deny Participants the benefits intended under the Plan.  In these circumstances,
the purpose of the Plan could be frustrated.  Accordingly, if, following a
Change in Control, it should appear to any Participant that the Company, the
Participant’s Employer or any successor corporation has failed to comply with
any of its obligations under the Plan or any agreement thereunder or, if the
Company, such Employer or any other person takes any action to declare the Plan
void or unenforceable or institutes any litigation or other legal action
designed to deny, diminish or to recover from any Participant the benefits
intended to be provided, then the Company irrevocably authorizes such
Participant to retain counsel of his or her choice at the expense of the Company
to represent such Participant in connection with the initiation or defense of
any litigation or other related legal action, whether by or against the Company,
the Participant’s Employer or any director, officer, shareholder or other person
affiliated with the Company, the Participant’s Employer or any successor thereto
in any jurisdiction.

 

ARTICLE 13

Transitional Rules

 

13.1        Introduction.  This Plan document is effective on January 1, 2009
(i.e., the “effective date”) and, except as otherwise provided herein, shall
apply only to those persons who are Participants or Beneficiaries on or after
the effective date.  The provisions of the Plan document as in effect prior to
the effective date, taking into account changes made in operations to satisfy
Code Section 409A, Treasury Regulations thereunder and other guidance with
respect to such Code Section issued by the Internal Revenue Service, even if not
reflected in the formal Plan document previously in effect, shall continue to
govern the rights and entitlements of persons not described in the immediately
preceding sentence except to the extent (i) the application of this Plan
document to such persons or the payment of benefits to such persons does not
materially diminish or enlarge such rights and entitlements, or (ii) such
application is necessary to satisfy such law and regulations.

 

13.2        Amounts Deferred Under Prior Plan.

 

(a)           General.  Account Balances (including earnings and losses on such
balances regardless of when incurred) attributable to deferrals and
contributions for periods

 

24

--------------------------------------------------------------------------------


 

after 2004 shall be accounted for separately from such balances attributable to
deferrals and contributions (other than those described in subsection
(b) immediately following) for periods before 2005 (such pre-2005 balances are
referred to as the “Grandfathered Account Balances”).

 

(b)           Non-Vested.  The Grandfathered Account Balances shall not include
any portion thereof which was not vested as of December 31, 2004, with such
vesting determined without regard to any amendment or other material action, or
other than the continued performance of services, made or taken after October 3,
2004, which caused an increase in such vesting.  Such non-vested portions of
such balances shall be paid at the time and form elected by the Participant
concerned on or before December 31, 2004 and, in the absence of any such
election, shall be paid in a lump sum during the first sixty (60) days of the
Plan Year which immediately follows the Plan Year in which the Participant
incurs a Termination of Employment, Retires, or dies.

 

13.3        Suspension of Deferrals for Penalty Withdrawals.  The exercise of
the 10% penalty withdrawal feature under Section 4.4 of the 2004 Plan shall
cause a cancellation of any further Annual Deferral Amount as described therein
and no Annual Deferral Amount may be elected by the Participant concerned with
respect to any period before the second Plan Year which begins after the date of
such payment.

 

13.4        Treatment of Grandfathered Account Balances.  Except as otherwise
provided herein, the time and form of payment of Grandfathered Account Balances,
including any right to further accelerate or further defer any such payment,
whether as of right or petition by the Participant or Beneficiary concerned or
in the discretion of the Committee or other third party, shall not be materially
enlarged or subtracted from by this Plan restatement.

 

IN WITNESS WHEREOF, the Company has signed this Fifth Amended and Restated
Deferred Compensation Plan document effective as of January 1, 2009.

 

 

 

Best Buy Co., Inc., a Minnesota corporation

 

 

 

 

 

 

 

Dated:

 

 

By:

 

 

 

Title:

 

 

25

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1.

Definitions

1

 

 

 

ARTICLE 2.

Selection, Enrollment, Commencement of Participation

6

2.1

Selection by Committee

6

2.2

Enrollment Requirements

6

2.3

Amount of Participant’s Annual Deferral Amount

7

2.4

Company Contribution Amount

8

2.5

Crediting and Debiting of Account Balances

8

2.6

Vesting

10

2.7

Payment of Withholdings to Trustees or Custodian

10

 

 

 

ARTICLE 3

In-Service Distribution; Unforeseeable Financial Emergencies

10

3.1

In-Service Distribution

10

3.2

Other Benefits Take Precedence Over In-Service Distribution

11

3.3

Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies

11

 

 

 

ARTICLE 4

Retirement Benefit

11

4.1

Retirement Benefit

11

4.2

Payment of Retirement Benefit

11

4.3

Death Prior to Completion of Retirement Benefit

11

4.4

Specified Employees

12

 

 

 

ARTICLE 5

Termination Benefit

12

5.1

Termination Benefit

12

5.2

Payment of Termination Benefit

12

5.3

Death Prior to Completion of Termination Benefit

12

5.4

Specified Employees

12

 

 

 

ARTICLE 6

Pre-Retirement Survivor Benefit

13

6.1

Pre-Retirement Survivor Benefit

13

6.2

Payment of Pre-Retirement Survivor Benefit

13

 

 

 

ARTICLE 7

Beneficiary Designation

13

7.1

Beneficiary

13

7.2

Beneficiary Designation; Change; Spousal Consent

13

7.3

Acknowledgment

14

7.4

No Beneficiary Designation

14

7.5

Doubt as to Beneficiary

14

7.6

Crediting and Debiting Account Balances

14

 

i

--------------------------------------------------------------------------------


 

ARTICLE 8

Claims Procedures

14

8.1

Presentation of Claim

14

8.2

Notification of Decision

14

8.3

Review of a Denied Claim

15

8.4

Decision on Review

15

8.5

Subsequent Action; Mandatory Arbitration

15

 

 

 

ARTICLE 9

Establishment of The Trust

16

9.1

Establishment and Funding of the Trust

16

9.2

Interrelationship of the Plan and the Trust

16

9.3

Distributions From the Trust

16

 

 

 

ARTICLE 10

Administration

17

10.1

Committee Duties

18

10.2

Administration Upon Change In Control

18

10.3

Agents

18

10.4

Binding Effect of Decisions

18

10.5

Indemnity

19

10.6

Employer Information

19

 

 

 

ARTICLE 11.

Termination, Amendment or Modification

19

11.1

Termination

19

11.2

Amendment

19

 

 

 

ARTICLE 12

Miscellaneous

20

12.1

Non-Guarantee of Employment

20

12.2

Rights to Trust Asset

20

12.3

Suspension of Rules

20

12.4

Requirement of Proof

21

12.5

Non-Alienation and Taxes

21

12.6

Savings Clause

21

12.7

Facility of Payment

22

12.8

Requirement of Releases

22

12.9

Board Action

22

12.10

Computational Errors

22

12.11

Communications

23

12.12

Terms

23

12.13

Captions

23

12.14

Governing Law

23

12.15

Notice

23

12.16

Successors

23

12.17

Spouse’s Interest

23

12.18

Insurance

23

 

ii

--------------------------------------------------------------------------------


 

12.19

Legal Fees To Enforce Rights After Change in Control

24

 

 

 

ARTICLE 13

Transitional Rules

24

13.1

Introduction

24

13.2

Amounts Deferred Under Prior Plan

24

13.3

Suspension of Deferrals for Penalty Withdrawals

25

13.4

Treatment of Grandfathered Account Balances

25

 

iii

--------------------------------------------------------------------------------


 

FIRST AMENDMENT
OF
BEST BUY
FIFTH AMENDED AND RESTATED
DEFERRED COMPENSATION PLAN

 

WHEREAS, Best Buy Co., Inc. (the “Company”) has heretofore established and
maintains a nonqualified deferred compensation plan which is currently embodied
in a document effective January 1, 2009 and entitled “BEST BUY FIFTH AMENDED AND
RESTATED DEFERRED COMPENSATION PLAN” (collectively, the “Plan document”);

 

WHEREAS, the Company has reserved to itself the power to make further amendments
of the Plan document.

 

NOW, THEREFORE, the Plan document is hereby amended as follows:

 

1.             POSTPONING SCHEDULED DISTRIBUTIONS.  Effective November 1, 2010,
Section 3.1 of the Plan document shall be amended to read as follows:

 

3.1.          In-Service Distribution.

 

(a)           Electing a Scheduled Distribution.  In connection with and at the
time of each Annual Deferral Amount election, a Participant may irrevocably
elect to receive a future In-Service Distribution from the Plan with respect to
all or a portion of such Deferral Account.  The In-Service Distribution shall be
a lump sum payment in an amount that is equal to the portion of the Deferral
Account for which the Participant has elected to receive such distribution,
adjusted as provided for in Section 2.5 to the time of such distribution.  The
In-Service Distribution shall be paid within the first sixty (60) days of the
Plan Year that begins two Plan Years after the end of the Plan Year to which the
Annual Deferral Amount relates or such later Plan Year as is timely elected by
the Participant.  By way of example, if the minimum two year In-Service
Distribution is elected for Annual Deferral Amounts that are deferred in the
Plan Year commencing January 1, 2009, a minimum two year In-Service Distribution
would be payable during the sixty (60) day period commencing January 1, 2012.

 

(b)           Postponing Scheduled Distributions.  Subject to Section 3.2, a
Participant may make an election to postpone any In-Service Distribution
described in Section 3.1(a) above, and have such amount paid out in a lump sum
payment during a sixty (60) day period commencing immediately after an allowable
alternative distribution payable date designated by the Participant in
accordance with this Section 3.1(b).  In order to make this election, the
Participant must submit a new In-Service Distribution election form to the
Committee in accordance with the following criteria:

 

(i)            Such election form must be submitted to and accepted by the
Committee at least twelve (12) months prior to the Participant’s previously
designated In-Service Distribution payable date;

 

1

--------------------------------------------------------------------------------


 

(ii)           The new In-Service Distribution payable date selected by the
Participant must be a January 1 at least five years after the previously
designated In-Service Distribution payable date; and

 

(iii)          The election of the new In-Service Distribution payable date will
not be effective until twelve (12) months after the date on which the election
is made.

 

2.             FUNDING OF THE TRUST.  Effective November 1, 2010, Sections 9.1
and 9.2 of the Plan document shall be amended to read as follows:

 

9.1.          Establishment and Funding of Trust.  The Company may establish a
Trust with an independent corporate trustee in order to provide assets from
which the obligations of the Employer(s) to the Participants and their
Beneficiaries under the Plan may be fulfilled.  The Trust must be a grantor
trust that conforms substantially with the model trust described in Revenue
Procedure 92-64.  The Employers may from time to time transfer to the Trust
cash, marketable securities or other property, including securities issued by
the Company, acceptable to the Trustee in accordance with the terms of the
Trust.

 

9.2.       Interrelationship of the Plan and the Trust.  The provisions of the
Plan shall govern the rights of a Participant to receive distributions pursuant
to the Plan.  The provisions of the Trust shall govern the rights of the
Employers, Participants and the creditors of the Employers to the assets
transferred to the Trust.  Each Employer shall at all times remain liable to
carry out its obligations under the Plan.  Nothing contained in the Plan or
Trust is to be construed as providing for assets to be held for the benefit of
any Participant or any other person or persons to whom benefits are to be paid
pursuant to the terms of the Plan, with the Participant’s or other person’s only
interest under the Plan being the right to receive the benefits set forth
herein.  The Trust is established only for the convenience of the Employers and
the Participants, and no Participant has any interest in the assets of the Trust
prior to distribution of such assets pursuant to the Plan.  To the extent the
Participant or any other person acquires a right to receive benefits under the
Plan or the Trust, such right is no greater than the right of any unsecured
general creditor of the Employer.

 

3.             SAVINGS CLAUSE.  Save and except as herein expressly amended, the
Plan Statement shall continue in full force and effect.

 

 

 

BEST BUY CO., INC., a Minnesota corporation

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

 

 

Chief Human Resources Officer

 

2

--------------------------------------------------------------------------------
